Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-15) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-17) US Patent, 11184877 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 11337042 with obvious wording variations. Take an example of comparing claim (2)  of pending application and claim (1)  of US Patent 11,337,042 B2:
Pending Application (17/515,993)
US Patent 11/184,877
1. A wireless transmit/receive unit (WTRU) in communication with a wireless
communication network, comprising: a memory; a processor, the processor configured at least to:
select at least one beamformed synchronization signal block (SSB) associated with an occurrence of a paging occasion (PO);
determine a Paging Inquiry (PI) signal configuration based on the selected at least one SSB and a WIRU identifier (ID);
monitor for a PI signal during a first portion of the PO, wherein timing information to monitor for the PI signal during the PO is determined based on the PI signal configuration:
detect the PI signal; and
send a PI response using a first beam, the PI response indicating an indication for a second beam and the WTRU ID: and
a receiver, the receiver configured at least to:
receive a paging transmission using the second beam.

1. A wireless transmit/receive unit (WTRU) in communication with a wireless communication network, the WTRU comprising: a memory; a processor, the processor configured at least to: select at least one beamformed synchronization signal block (SSB) associated with an occurrence of a paging occasion (PO); determine a Paging Inquiry (PI) signal configuration based on the at least one SSB and a WTRU identifier (ID); monitor for a PI signal during a portion of the PO, wherein timing information to monitor for the PI signal during the portion of the PO is determined based on the PI signal configuration; detect the PI signal; and send a PI response using a first beam if the PI signal is detected, the PI response including an indication that a second beam is to be used for a paging transmission, an indication of a preamble, and an indication of the WTRU ID; and a receiver, the receiver configured at least to: receive a paging transmission using the second beam.


The claims of the application (17/515,993) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 11,337,042 B2. Specifically, application 17/515,993 discloses a “send a PI response using a first beam, the PI response indicating an indication for a second beam and the WTRU ID”. Whereas US Patent 11,337,042 B2 claims include “the PI response including an indication that a second beam is to be used for a paging transmission, an indication of a preamble, and an indication of the WTRU ID”.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Here, application 17/515,993 is broaden in comparison to US Patent 11/184,877B2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0026698 A1) in view of Ly et al. (US 2018/0234931 A1).
 	Regarding claims 1, Ly discloses the wireless transmit/receive unit (WTRU) in communication with a wireless communication network, and method comprising:
a memory (see memory in [0008]);
a processor (see processor in [0008]), the processor configured at least to:
select at least one beamformed synchronization signal block (SSB) ([0095], “The paging interval may be calculated further based on a number of synchronization signal (SS) blocks. The paging interval may be calculated further based on a periodicity of SS block transmission.”) associated with an occurrence of a paging occasion (PO) (see [0039], “The paging occasion is a time interval during which a paging signal is transmitted.”);
determine a Paging Inquiry (PI) signal configuration based on (see [0094], “The paging indicator may indicate at least one of a group of UEs , a group of UE identities , a particular type of UE”)) the selected at least one SSB (see [0037] which specifies the UE receiving “system information” and paging related to UE identification which uniquely identifies the UE) and a WTRU identifier (ID) (see [0045], “if the ue-Identity included in the PagingRecord matches” and “re-aquire system information”);
monitor for a PI signal during a portion of the PO (see [0007], “and monitoring, by the UE , a paging in the paging occasion”), wherein timing information to monitor for the PI signal during the portion of the PO is determined based on the PI signal configuration (see [0039], “the UE monitors a paging signal at a specific paging occasion of every UE specific paging DRX cycle .  The paging occasion is a time interval during which a paging signal is transmitted”);
detect (see [0094], “the UE should monitor a paging channel to receive a paging indicator or a paging message”) the PI signal (see [0007] monitoring, by the UE , a paging in the paging occasion”, the PI is the paging in the paging occasion and later described more specifically as the paging indicator); and; and
	a receiver (see transceiver fig. 7), the receiver configured at least to: receive a paging transmission using the second beam (see [0037], “UE may receive broadcasts of system information and paging information”)
Lee does not specifically disclose however Ly discloses to send a PI response (in response to RRC connection paging of fig. 2a-d, the UE may send a response indicating a specific beam [0077]) using a first beam if the PI signal is detected (see [0077] using  specific beam or best chosen beam, here this may be the first or fifth beam), the PI response including an indication that a second beam is to be used for a paging transmission (see [0074], “UE 404 may transmit a first indication 460 of the fifth beam 425 to the base station 402” and/or “best beam” [0077])
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ly with that of Lee. Doing so would reduce latency and improve efficiency ([0004] Lee).
 	
 	Regarding claims 2, Lee in view of Ly discloses the WTRU of claim 1. Lee does not disclose however Ly discloses wherein the processor is further configured to determine one or more transmission resources based on the PI signal, the one or more transmission resources being used for transmission of the first beam (see [0078], “BRRS transmission can span 1, 2, 5, or 10 OFDM symbols and may be associated with a BRRS resource allocation, BRRS process indication, and/or a beam refinement process configuration.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ly with that of Lee. Doing so would reduce latency and improve efficiency ([0004] Lee).
 	Regarding claim 3, Lee in view of Ly discloses the WTRU of claim 1, whereim the processor is further configured to determine one or more of: a frequency resource allocation ((see [0087] independent beamforming is possible for each frequency resource)) for the PI signal from the PI signal configuration, or a sequence index for the PI signal from the PI signal configuration, the timing information associated with the first portion of the PO comprising a timing offset.

	Regarding claim 4, Lee in view of Ly discloses the WTRU of claim 1, Lee does not disclose however Ly wherein the processor is further configured to determine that the paging transmission is receivable in no other beam but the second beam (see 1200 in fig. 12, where the index for a SS block is determined for transmission on predetermined resources).
 	Regarding claim 5, Lee in view of Ly discloses wherein the processor is further configured such that the PI response is sent upon a determination that the PI signal indicates that a paging transmission is to be directed to the WTRU (see [0043] UE identity).
	Regarding claim 6, Lee in view of Ly discloses the WTRU of claim 1, wherein the at least one beamformed SSB is received from a node of the wireless communication network (The paging interval may be calculated further based on a number of synchronization signal (SS) blocks. [0095]).
 	Regarding claim 7, Lee in view of Ly disclose the WTRU of claim 1. Lee does not specifically disclose however Ly discloses wherein the processor is further configured such that the indication for the second beam indicates the second beam is to be used for the paging transmission to the WTRU (see [0073]-[0074], in lieu of second beam see fifth beam).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ly with that of Lee. Doing so would reduce latency and improve efficiency ([0004] Lee).
 	Regarding claim 8, Lee in view of Ly discloses the WTRU of claim 1, wherein the timing information for monitoring for the PI signal during the PO is based on at least one of: the WTRU ID, a DRX cycle duration, a WTRU service type, a sub-frame number, a sub-frame index, or a PO location (DRX cycle [0039]).
	Regarding claim 9, Lee in view of Ly discloses wherein the PI signal is received in the first portion of the PO and the paging transmission is received in a later portion of the PO (see [0089], “If the paging occasion consists of multiple beams , the UE may monitor only a part of the paging occasion where the specific beam is transmit ted . If the paging occasion consists of a single beam , the UE may monitor a whole of the paging occasion where the specific beam is transmitted .”).
	Regarding claim 10, LEe in view of ly discloses the WTRU of claim 1. Lee does not specifically disclose however Ly discloses wherein the processor is further configured such that the determination of the one or more transmission resources based on the PI signal is an implicit determination (selected beam resource is by “best beam” therefore not specifically expressed but implied).
 	Regarding claim 11, Lee in view of Ly discloses the WTRU of claim 1. Lee does not specifically disclose however Ly discloses wherein the processor is further configured to determine that the PI signal indicates that a paging transmission is to be directed to the WTRU based on one or more elements of a sequence configuration of the PI signal (see [0089], “Mapping of the SS sequences may be defined such that a UE 104 may identify a sequence and perform a look up in order to arrive at an SS block index. The SS block index may be decoded and used to determine a beam direction.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ly with that of Lee. Doing so would reduce latency and improve efficiency ([0004] Lee).
 	 Regarding claim 12, Lee in view of Ly discloses the WTRU of claim 11, Lee further discloses wherein the one or more elements of the sequence configuration of the PI signal includes one or more of: the WTRU ID (UE ID in [0107]), a discontinuous reception (DRX) cycle (see DRX cycle [0039]), or a PO index.
 	Regarding claim 13, Lee in view of Ly discloses the WTRU of claim 1, wherein the first beam is an uplink (UL) resource and the second beam is a downlink (DL) resource (see uplink and downlink [0020]).
 	Regarding claim 14, Lee in view of Ly discloses the WTRU of claim 1, wherein the PI signal indicates that the paging transmission is to be directed to the WTRU (see [0007], “method for calculating a beamforming based paging occasion, by a user equipment (UE), in a wireless communication system is provided. The method includes selecting, by the UE, at least one beam among multiple beams, calculating, by the UE, a paging occasion consisting of the at least one beam, and monitoring, by the UE, a paging in the paging occasion.”).
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2018/0234931 A1) in view of Lee et al. (US 2018/0026698 A1) in view of Kitazoe (US 2009/0061851 A1).
 	Regarding claim 15, Lee in view of Ly disclose the WTRU of claim 11. Lee and Ly do not specifically disclose however Kitazoe discloses wherein the PO is common to a plurality of wireless transmit/receive units (WTRUs) (common paging occasion [0066]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Lee/Ly with that of Kitazoe. Doing so would improve efficiency.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643